United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-4317
                                 ___________

James L. Brooks,                         *
                                         *
             Appellant,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Iowa Attorney General; Craig G.          * Northern District of Iowa.
Ensign, Worth County Magistrate          *
Judge; Dave Gentz, Sheriff Worth         *      [UNPUBLISHED]
County; Douglas A. Krull, Worth          *
County Attorney; Jon Stuart Scoles,      *
Esquire, 2nd Judicial District Judge,    *
Worth County; Louis A. Lavarato,         *
Justice, Supreme Court of Iowa; Dick’s *
Place Body & Tow; Randy Kunert,          *
Iowa State Trooper, Northwood, Iowa, *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: December 15, 2000
                            Filed: December 20, 2000
                                ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
       James Brooks appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. Brooks filed suit against several Iowa state officials and one private party,
alleging various violations of his civil rights arising out of a traffic stop. After a careful
review of the record and the parties’ briefs, we conclude Brooks’s claim that Iowa
State Trooper Randy Kunert seized and detained him in violation of the Fourth
Amendment was properly dismissed as barred by Heck v. Humphrey, 512 U.S. 477
(1994), because Brooks had no potential cause of action against Kunert until his traffic
convictions were set aside. See Heck, 512 U.S. at 486-87 (to recover damages for
allegedly unconstitutional conviction or imprisonment, plaintiff must prove conviction
or sentence has been reversed on direct appeal, expunged, declared invalid, or called
into question). Now that the Iowa appellate court has dismissed the traffic charges,
Brooks may refile his claims against Kunert; we note, however, that the charges were
not dismissed on the merits, but rather because the appeal had “become stale due to no
fault of the defendant.”

       We reject the remainder of Brooks’s arguments as meritless, and conclude his
other claims were properly dismissed. Because we construe the district court decision
as declining to exercise supplemental jurisdiction over the state law claims, the
dismissal of those claims is without prejudice.

       Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The HONORABLE MARK W. BENNETT, Chief Judge, United States District
Court for the Northern District of Iowa.
                                             -2-